     Case 7:18-cr-00855 Document 231 Filed in TXSD on 10/03/18 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
       v.                                        §            7:18-CR-855-S2
                                                 §
MEISY ANGELICA ZAMORA                            §

              DEFENDANT’S REPLY RE: MOTION TO REVOKE DETENTION ORDER


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES   NOW,   MEISY ANGELICA ZAMORA, Defendant, by and through her undersigned

counsel Christopher Sully,       and   respectfully   files   this   reply to the government’s

responses/objections to her Motion to Revoke Detention Order.



                                           AUTHORITY
       The government misstates the legal standards that apply to this motion and to release. The

government seeks to place an insurmountable demand on the Court to find conditions that would

prevent any attempted flight, but as repeated several times in 18 U.S.C. § 3142(c), the Court merely

has to find conditions that “reasonably assure the appearance of the person….” 18 U.S.C. §

3142(c). In revoking a district court’s detention order of a Turkish citizen who had obtained a U.S.

passport under a false name, the circuit court emphasized that conditions only had to reasonably

assure appearance—not eliminate all possibility of escape, which is impossible in any case:

       The magistrate judge and district court referred several times to the notion that if
       the defendant were to flee, his supervisors could not stop him. That, of course, is
       true of every defendant released on conditions; it is also not the standard authorized
       by law for determining whether pretrial detention is appropriate. Section
       3142 speaks of conditions that will "reasonably" assure appearance, not guarantee
       it. See also H. REP. NO. 1030, 98th Cong., 2d Sess. 15 (1984), reprinted in 1984
       U.S.C.C.A.N. 3182, 3198 (acknowledging feasibility of conditions even "where
       there is a substantial risk of flight"). The record here contains more than enough to
       satisfy the "reasonable" assurance test, and not enough to show by a preponderance
     Case 7:18-cr-00855 Document 231 Filed in TXSD on 10/03/18 Page 2 of 8



       of the evidence that no combination of conditions will assure the defendant's
       appearance.

United States v. Xulam, 318 U.S. App. D.C. 1, 84 F.3d 441, 444 (1996). One of the two

cases that the government relies upon dismisses electronic monitoring because it cannot

“prevent” flight, but as discussed above, that is not the correct standard.

       Despite the government’s dismissiveness of electronic monitoring, there are numerous

reported cases where courts have found electronic monitoring and/or home restriction/arrest to be

sufficient. See, e.g., United States v. Clark, 791 F. Supp. 259 (E.D. Wash. 1992), United States v.

Malloy, 11 F. Supp. 2d 583 (D.N.J. 1998), United States v. Traitz, 807 F.2d 322 (3d Cir. 1986),

United States v. Yaming Nina Qi Hanson, 613 F. Supp. 2d 85 (D.D.C. 2009). This does not even

include the numerous unreported cases before this and other courts where such conditions have

been sufficient to assure defendants’ appearances, even those who were non-citizens. The

government cannot offer a single example of anyone who has fled prosecution while on electronic

monitoring, and even if the government could cite an example, it would be far outnumbered by the

cases where the defendants, even non-citizens living close to the international border, have not

fled. Again, the Court’s task in considering conditions of release is not to prevent all imaginable

possibility of escape, but merely to reasonably assure appearance.

       The government also seeks to place the burden on the defense to prove that Mrs. Zamora

should be released. However, there is no statutory presumption in favor of detention in this case,

like there was in United States v. Mercedes, 254 F.3d 433 (2d Cir. 2001), one of the inapposite

cases that the government relies upon. Furthermore, in that case, danger to the community was a

risk factor, whereas in this case the government does not even allege that there would be danger

to the community if Mrs. Zamora were released. Since there is no presumption in favor of

detention, the burden is on the government, not Mrs. Zamora, to prove that there is no combination
     Case 7:18-cr-00855 Document 231 Filed in TXSD on 10/03/18 Page 3 of 8



of conditions that can reasonably assure Mrs. Zamora’s presence at future proceedings. Moreover,

there is, in effect, a presumption in favor of release or bond that the government has to overcome,

as the Eighth Amendment protects Mrs. Zamora against even excessive bail. To deny her bail

completely, as the government seeks to do, is to deny her a right she is presumed to have under

the Constitution, and it would take much more from the government to overcome that burden and

presumption.

       The government has repeatedly argued that Mrs. Zamora has failed to present new

information to the Court in support of her release since the detention order was issued. While that

is not true, the relevant statute for review of a detention order, 18 U.S.C. § 3145(b), gives a

defendant an automatic right to appeal a detention order issued by the magistrate to the district

court and even to an appellate court, without requiring that the defendant find and present new

information. See 18 U.S.C. § 3145(b).

       One new factor that has arisen since the detention order is the apparent delay in trial for

reasons outside of Mrs. Zamora’s control. The Court should consider the length of the detention

that would result if Mrs. Zamora were not released, especially as she is approaching 90 days in

detention and it appears that trial will be delayed further due to factors and recent developments

outside her control. The Fifth Circuit has found that extended pre-trial detention can violate due

process and should be considered in determining whether release or detention is warranted. See

United States v. Hare, 873 F.2d 796, 801 (5th Cir. 1989).

       While a defendant’s citizenship and the possibility of deportation are factors that the Court

may consider (and are factors that the government has harped upon in this case), they do not

prohibit release. In fact, release has been upheld even when the defendant was an undocumented

alien charged with illegal reentry under 8 U.S.C. § 1326. See United States v. Chavez-Rivas, 536

F. Supp. 2d 962 (E.D. Wis. 2008). The court still found that positive factors—such as that the
     Case 7:18-cr-00855 Document 231 Filed in TXSD on 10/03/18 Page 4 of 8



defendant has resided in the U.S. for at least a decade and had citizen children who were unlikely

to accompany him if he chose to flee—allowed for release under conditions, which included

electronic monitoring and a substantial ($10,000) bond deposit. Id. In comparison, Mrs. Zamora

has lawfully resided in the U.S. for two decades, and all of her children are citizens living in the

U.S. who would be unlikely to accompany her if she chose to flee, thus making it quite unlikely

that she would flee.

       Another factor the Court may consider is whether or not a defendant has taken advantage

of previous opportunities to flee. In another case where the district court vacated a magistrate’s

detention order, the district court noted that the “Defendant has not seized upon previous

opportunities to flee to avoid prosecution or incarceration, and the opportunities have been many.”

United States v. LaLonde, 246 F. Supp. 2d 873, 875 (S.D. Ohio 2003).



                                            ARGUMENT

       Similarly, in the months between when her husband was arrested and when she was

charged and arrested, Mrs. Zamora had ample opportunity to flee, but chose not to do so. She could

have simply stayed in Mexico on either of her trips if she had any intent to flee, but she did not. In

the numerous recordings and other evidence that the government has, there is not a single statement

by Mrs. Zamora expressing even the thought of fleeing. The fact that she returned each time and

even came to court several times, including when she was arrested, demonstrates that she had and

has no intent to flee. She came to court the day she was arrested without being required to and

without any conditions such as electronic monitoring to force her to. In light of this, the

government cannot persuasively argue that she is likely to flee, even with the addition of conditions

such as electronic monitoring and home detention.
     Case 7:18-cr-00855 Document 231 Filed in TXSD on 10/03/18 Page 5 of 8



        There are conditions, including but not limited to electronic monitoring and home detention

or incarceration, that would reasonably assure Mrs. Zamora’s appearance. The defense has

submitted a proposed order (D.E. 229) listing several possible conditions of release the Court may

consider. The Court is, of course, free to remove, add, or modify any of these suggested conditions

as it sees fit, including but not limited to bond and deposit amounts.

        One of the main conditions available to the Court is electronic monitoring in conjunction

with curfew, home detention, or home incarceration. Home detention seems to be the condition

that the government discusses in its objections where it complains that under this condition Mrs.

Zamora would still be free to leave her residence for certain reasons, such as to attend church or

meet with her attorney, as long as those trips were scheduled and approved in advance with pretrial

services. However, if the Court found those restrictions too liberal, the Court could order home

incarceration, where Mrs. Zamora would be restricted to 24-hour-a-day lock-down except for

medical necessities and court appearances. While the defense feels that the restriction of home

incarceration is greater than necessary in this case, it is still preferable to detention and within the

Court’s discretion to order. (If the Court were to find traditional home detention to be too lax, there

is yet another level of assurance potentially available, that of armed guards (to be approved by the

government and paid by the defendant) to enforce the home detention, as contemplated in United

States v. Dreier, 596 F. Supp. 2d 831, 833-34 (S.D.N.Y. 2009).) More importantly, GPS

monitoring (ankle bracelet) in conjunction with home detention or incarceration, and in

combination with other available conditions (as suggested in the proposed order) would be

sufficient to reasonably assure Mrs. Zamora’s appearance as required by the Bail Reform Act.

        In dismissing the value of electronic monitoring or home detention, the government not

only misstates the applicable law, but also makes several unsupported factual assertions to the

Court about monitoring bracelets without any testimony or evidence. For instance, the government
     Case 7:18-cr-00855 Document 231 Filed in TXSD on 10/03/18 Page 6 of 8



talks about what would happen if a monitoring bracelet were removed while apparently assuming

that it is easy to remove it. At least the government acknowledges that pretrial services would be

quickly notified if a bracelet were tampered with. But the government complains that it would take

too long to get an arrest warrant without recognizing that the vast majority of the defendants before

this Court were detained or arrested without warrants. If a defendant were to be found in the

process of trying to flee (a separate felony) any law enforcement officer would be able to detain

her without having to wait for a warrant.

       The government has also alleged, without any evidence, that Mrs. Zamora has significant

funds in Mexico that she could use to flee and live comfortably in Mexico for the rest of her life

to avoid prosecution. The Court has correctly noted that there would have to be a bank account to

pay fees like homeowner’s association expenses there. Attached as an exhibit is a current statement

of the balance of that debit account, which is the equivalent of about $3,000 dollars—hardly

enough to go on the lam for the rest of her life, especially given the exorbitant HOA fees. See Ex.

1. If she had much more disposable funds in Mexico than this, the government would have

produced that evidence to the Court by now. The government’s argument about Mrs. Zamora’s

residential property in Mexico also ignores how easy it would be to find her if she chose to flee

there, which she has not demonstrated any intent of doing.

       Moreover, the government’s arguments miss the point that Mrs. Zamora does not have the

intent to flee, with or without a monitoring bracelet. If she did, she would not have returned to the

U.S. and to court on more than one occasion, especially when she did not have a monitoring

bracelet then, and without the need for extradition.

       The Court should also consider that given the history of this case and the resources that the

government continues to devote to it, the government will likely continue to covertly surveil Mrs.

Zamora and her residence if she is released, at least as far as she knows, and this is a further
     Case 7:18-cr-00855 Document 231 Filed in TXSD on 10/03/18 Page 7 of 8



deterrent to flight if she ever were to even think about fleeing. Before Mrs. Zamora was arrested,

the government repeatedly surveilled her and her residence. See Tr. Of 8/2/18 Testimony at 48-49,

52-53, 61-62. The government’s comments about who does or does live at her residence now

suggest that the government continues to surveil her residence, even while she is detained. Mrs.

Zamora therefore has every reason to believe that the government will continue to surveil her if

she is released, and she still has no compelling reason to attempt to flee.



                                           CONCLUSION

       Mrs. Zamora does not have to meet an insurmountable and illegal burden of showing that

it would be impossible for her to flee. Rather, the government has the burden, and has failed to

meet it, of proving that there is no combination of conditions that can reasonably assure her

appearance. Mrs. Zamora could have fled if she wanted to, but did not, even when she was not

subject to any release conditions, like electronic monitoring or home detention, and she has not

demonstrated any intention of fleeing. Therefore, conditions can and should be set that would

reasonably assure her continued appearance in court.




                                                      Respectfully submitted,

                                                      s/Christopher Sully
                                                      CHRISTOPHER SULLY
                                                      Attorney-in-Charge
                                                      Counsel for Meisy Angelica Zamora
                                                      Southern District of Texas 1119552
                                                      Texas State Bar No. 24072377
                                                      LAW OFFICE OF CHRIS SULLY
                                                      5804 N. 23rd St.
                                                      McAllen, TX 78504
                                                      Tel.: (956) 413-7271
                                                      Fax: (888) 990-1525
                                                      csully@sullylaw.com
     Case 7:18-cr-00855 Document 231 Filed in TXSD on 10/03/18 Page 8 of 8




                                    CERTIFICATE OF SERVICE

       On October 3, 2018, this reply was served on Assistant U.S. Attorney Andrew Swartz and

on all counsel of record via ECF.

                                                  s/Christopher Sully
                                                  CHRISTOPHER SULLY
